DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2019 and 02/11/2019 was filed after the mailing date of the application on 12/19/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mironov [U.S. 2016/0345629].
Regarding claim 1, Mironov discloses a vaporizer device for an inhaler, comprising: an electrical vaporizer (fig. 1d; 10) having one or more heating elements (fig. 3; 36) for vaporizing liquid (fig. 4; vaporizing substance inside of 27) supplied to the electrical vaporizer (10); and a carrier (fig. 3; 30) formed of a layer system with a polymer film (fig. 3; 34, 34 is a substrate) and at least one metal film (fig. 3; 32, 36) in contact with the polymer film (34) in a planar manner, wherein the polymer film (34) comprises at least one fluid permeable first opening (fig. 3; center opening of 34), wherein the metal film (32, 36) comprises at least one fluid permeable second opening (fig. 3; middle space of 32) communicating with the at least one fluid permeable first opening (center opening of 34), wherein the metal film (32, 36) forms the one or more heating elements (36), and wherein the one or more heating elements (36) are arranged so as to delimit (36 extends across the middle space of 32) the at least one fluid permeable second opening (middle space of 32).

Regarding claim 2, Mironov discloses wherein the at least one metal film (32, 36) has a passivating coating at least on sections not in contact with the polymer film and/or the one or more heating elements (36, 36 contains a plurality of filaments).

Regarding claim 6, Mironov discloses wherein the carrier (30) comprises a liquid interface (fig. 4; 27) for a standardized connection with a liquid tank (fig. 4; 24), and wherein the liquid interface (27) communicates (27 communicates with 36 which is disposed in interpreted second opening) with the at least one fluid permeable first opening and/or the at least one fluid permeable second opening (middle space of 32)

Regarding claim 9, Mironov discloses a vaporizer unit (10) for an inhaler (fig. 1d), comprising: a vaporizer device according to claim 1 (see claim 1 rejection); and a capillary element (fig. 4; 27, 28) for conveying fluid to the electrical vaporizer (10).

27 extends partially in between 36) through the at least one fluid permeable first opening and/or through the at least one fluid permeable second opening (middle space of 32) in the carrier (30).

Regarding claim 11, Mironov discloses a cartridge (fig. 1d; 20) for an inhaler (fig. 1d), comprising: at least one vaporizer device according to claim 1 (see claim 1 rejection); and a liquid tank (24).

Regarding claim 12, Mironov discloses a cartridge (20) for an inhaler (fig. 1d), comprising: a vaporizer unit according to claim 9; and a liquid tank (20).

Regarding claim 13, Mironov discloses an inhaler (fig. 1d), comprising: at least one vaporizer device according to claim 1; and a base part (fig. 1a; 11, 16, 14) communicating therewith.

Regarding claim 14, Mironov discloses an inhaler (fig. 1d), comprising: a vaporizer unit according to claim 9; and a base part (11, 16, 14) communicating therewith.

Regarding claim 15, Mironov discloses an inhaler (fig. 1d), comprising: a vaporizer unit according to claim 11; and a base part (11, 16, 14) communicating therewith.

Regarding claim 16, Mironov discloses a method for fabricating a vaporizer device according to claim 1, wherein the carrier (30) is made by way of the following steps: connecting the polymer film (34) and the at least one metal film (32, 36) to each other in a planar manner; structuring the at least one metal film (32, 36) in order to form the at least one fluid permeable second opening (openings through 36 and 32), conducting tracks, and/or heating elements; and structuring the polymer film (34) in order to form the at least one fluid permeable first opening (opening of 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov [U.S. 2016/0345629] in view of Buchberger [U.S. 2014/0286630].
Regarding claims 3 and 18, Mironov discloses all of the claim limitations except wherein the carrier comprises a metal layer, and wherein the metal layer is in contact with the polymer film on a side of the polymer film opposite from the metal film [claim 3]; wherein a metal layer is connected to the polymer film on a side of the polymer film that is opposite from the metal film [claim 18].
Regarding claims 3 and 18, Buchberger teaches the carrier (fig. 4b; 11) comprises a metal layer (fig. 7; 13 on 11b side of 11), and wherein the metal layer (13 on 11b side) is in contact with the polymer film (fig. 7; sections of 11 underneath 13) on a side of the polymer film (11b) opposite from the metal film (fig. 7; 13 placed on side 11a of 11); a metal layer (13 on 11b side of 11) is connected to the polymer film (sections of 11 underneath 13) on a side of the polymer film (11b) that is opposite from the metal film (13 placed on side 11a of 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the carrier comprises a metal layer, and wherein the metal layer is in contact with the polymer film on a side of the polymer film opposite from the metal film 

Regarding claim 7, Mironov discloses all of the claim limitations except wherein an electrical plug connector part is formed on an edge of the carrier, wherein the electrical plug connector part is configured for reversible interaction with a corresponding plug connector part of a base part of the inhaler and for supplying the vaporizer device with electrical energy and/or for receiving control signals for the vaporizer device.
However Buchberger teaches an electrical plug connector part (fig. 4b; 8a) is formed on an edge (bottom edge) of the carrier (11), wherein the electrical plug connector part (8a) is configured for interaction with a corresponding plug connector part (fig. 2; 8b) of a base part (fig. 2; 5) of the inhaler (fig. 2; 1) and for supplying the vaporizer device (fig. 2; 2) with electrical energy and/or for receiving control signals (Par [0038]) for the vaporizer device (2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electrical plug connector part is formed on an edge of the carrier, wherein the electrical plug connector part is configured for reversible interaction with a corresponding plug connector part of a base part of the inhaler and for supplying the vaporizer device with electrical energy and/or for receiving control signals for the vaporizer device since it has been held that the provision of adjustability, where needed, involves routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954), and also for the benefit of having improved assembly methods for the user to avoid human error that leads to unwanted damage.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mironov [U.S. 2016/0345629] in view of Davis et al. [U.S. 2017/0020193].

However Davis teaches wherein the carrier (fig. 7b; 733) comprises at least one contact (fig. 7a; 735) for making electrical contact with an electronic component (Par [0170] second sentence; for making an electrical connection with a power source).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the carrier comprising at least one contact for making electrical contact with an electronic component as suggested by Davis for the benefit of improving power delivery to a heating device.

Regarding claim 17, Mironov discloses all of the claim limitations except wherein the at least one metal film is provided with a passivating coating.
However Davis teaches wherein the at least one metal film (fig. 7b; 734) is provided with a passivating coating (fig. 7b; 739).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the at least one metal film is provided with a passivating coating as suggested by Davis for the benefit of improving the life-cycle of a conductor used for a heater.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov [U.S. 2016/0345629].
Fig. 3 of Mironov discloses wherein the carrier (30) comprises regions having the same thicknesses (fig. 3).

However figs. 6-9 teach wherein the carrier (30) comprises regions having different thicknesses (figs. 6-9 disclose various thickness dimensions between 34, 32 and 39).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the carrier comprises regions having different thicknesses and/or bending strengths as suggested by the different embodiments of Mironov for the benefit of improving the overall physical strength of a carrier to insure long life-cycles and also because it would have been an obvious matter of design choice for the carrier to have different thicknesses and/or bending strengths, since applicant has not disclosed the criticality of having different thicknesses and/or bending strengths and it appears that the invention would perform equally well with the carrier comprising regions having the same thicknesses.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov [U.S. 2016/0345629] in view of Tu [U.S. 2016/0007653].
Mironov discloses all of the claim limitations except wherein an electronic control device for controlling and/or regulating the vaporizer device is mounted on the carrier.
However Tu teaches an electronic control device (fig. 11; 408) for controlling and/or regulating the vaporizer device (fig. 3; 301) is mounted on the carrier (fig. 11; 406, 405).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate an electronic control device for controlling and/or regulating the vaporizer device is mounted on the carrier as suggested by Tu for the benefit of improving power delivery to a vaporizer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mironov [U.S. 2016/0345629] and Buchberger [U.S. 2014/0286630] as applied to claim 18 above, and further in view of Davis et al. [U.S. 2017/0020193].
Mironov and Buchberger disclose all of the claim limitations except wherein the metal layer is provided with a passivating coating.
However Davis teaches a metal film (fig. 7b; 734) is provided with a passivating coating (fig. 7b; 739).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a metal layer is also provided with a passivating coating as suggested by Davis for the benefit of improving the life-cycle of the various internal components of a vaporizer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/               Examiner, Art Unit 2831